Case 1:18-cv-02384-STV Document 19 Filed 08/14/19 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-02384-STV

ELIZABETH GOZY and
JOHN W. SMITH, on behalf of themselves and all others similarly situated,

        Plaintiffs,

v.

CREDIT CONTROL SERVICES, INC.,

        Defendant.


                                STIPULATION OF DISMISSAL


        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the

parties in this action hereby stipulate and agree that Elizabeth Gozy’s and John W.

Smith’s individual claims be dismissed with prejudice, and the putative class members’

claims without prejudice, with each party bearing its own attorneys’ fees and costs.


 DATED: August 14, 2019

 /s/Jesse S. Johnson                       /s/Michael S. Poncin
 Jesse S. Johnson                          Michael S. Poncin (MN #296417)
 Greenwald Davidson Radbil PLLC             Moss & Barnett, PA
 7601 N. Federal Hwy., Suite A-230          150 South Fifth Street, Suite 1200
 Boca Raton, FL 33487                       Minneapolis, MN 55402
 (561) 826-5477                            (303) 805-7080
 jjohnson@gdrlawfirm.com                   mike.poncin@lawmoss.com

 Attorney for Plaintiffs                   Attorney for Defendant
Case 1:18-cv-02384-STV Document 19 Filed 08/14/19 USDC Colorado Page 2 of 2




                               Certificate of Service

     I hereby certify that on August 14, 2019, I filed a copy of the foregoing with the

Clerk of Court using the Court’s CM/ECF system, which will provide notice to all

counsel of record.


                                              /s/Jesse S. Johnson
                                              Jesse S. Johnson
